DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1) Claim(s) 1, 3-5, 14, 16-19, 21, 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fei et al., (US 2015/0328092, cited in IDS).
	Fei et al. teaches oral care compositions comprising “a nonionic rheology modifier selected from at least one of a poly sorbate surfactant and an alkylene glycol ester” (Abstract).
	Fei et al. teaches a specific embodiment of a dentifrice comprising 7% Pluracare L1220F (PEG118/PPG66 co-polymer) (nonionic surfactant; block copolymer), 33.36% Glycerin, 14.5% propylene glycol (solvent; polyol), 10% PEG 600 (solvent), 5.5% PVP/H2O2 (bioactive component), 2% TSPP, 2% polysorbate 20 (nonionic surfactant; polyol ester), Mint flavor (p. 5, para. [0079], Table 2, Example 2).

	The embodiment comprises 0% monohydric alcohol, as per claims 3-5.
	As an oral care composition, application to the tissues of oral cavity, as per claim 25 would have been expected.
	The prior art is anticipatory insofar as it teaches a) a bioactive component within the claimed range, b) a nonionic surfactant comprising poe-pop-poe block copolymer and a polyol ester, and c) at least one orally acceptable solvent, where in the ratio of nonionic surfactant and ratio of nonionic surfactant to bioactive, falls within the claimed ranges.

	2) Claim(s) 1, 3, 8, 14-17, 22-23, 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanders et al., (US 2007/0286822)
	Sanders et al. teaches oral care compositions for the treatment of periodontal disease.
	Sanders et al. teaches a specific embodiment of a mouthwash comprising 5% sorbitol (solvent), 7% ethanol (C2 monohydric alcohol), 0.15% polyethylene glycol-40 hydrogenated castor oil (polyol ester), 0.15% polyoxyethylene sorbitan monolaurate (nonionic surfactant; Tween 20), 0.5% “Boron-containing compound” (bioactive component) (p. 67, Example 24, para. [0560]).
The ratio of poe modified fatty acid monoester of sorbitan surfactant to polyol ester surfactant is 0.15:20.15 or 1:1, falling within the claimed range of 1:10 to 10:1; and the 
	The embodiment comprises 7% monohydric alcohol, as per claim 3.
	As an oral care composition, application to the tissues of oral cavity, as per claim 25 would have been expected.
	The prior art is anticipatory insofar as it teaches a) a bioactive component within the claimed range, b) a nonionic surfactant comprising poe modified fatty acid monoester of sorbitan surfactant and a polyol ester, and c) at least one orally acceptable solvent, where in the ratio of nonionic surfactant and ratio of nonionic surfactant to bioactive, falls within the claimed ranges.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
1) Claim 2, 6-8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fei et al., (US 2015/0328092, cited in IDS) as applied to claims 1, 3-5, 14, 16-19, 21, 25.
	Fei et al., which is taught above, differs from claims 2, 6, 7, 8, 15 insofar as it does not require a flavor oil, poloxamer 407, tween 80, tween 20, ratio of surfactant. 

	Concerning claim 2, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing for the compositions of Fei et al. to comprise a flavor oil insofar as the embodiment above comprises “Mint flavor”, which would have obviously included mint oils such as peppermint and spearmint.
	Concerning claim 6, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing for the compositions of Fei et al. to comprise poloxamer 407 insofar as Fei et al. teaches “Ethylene oxide, propylene oxide block co-polymer, avg. MW>5kDa” (p. 1, para. [0019]), and poloxamer 407 is an ethylene oxide, propylene oxide block co-polymer having an average molecular weight greater than 5kDa.
	Concerning claims 7-8, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing for the compositions of Fei et al. to comprise tween 80 and/or tween 20 since Fei et al. teaches a thickening system comprising polysorbate surfactants, where “the polysorbate surfactant is selected from polysorabte 20 and polysorbate 80, or a mixture thereof” (p. 2, para. [0029]).


2) Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fei et al., (US 2015/0328092, cited in IDS) as applied to claim 1, 3-5, 14, 16-19, 21, 25 above, and further in view of Humbert et al., (US 4,029,759).
Fei et al., which is taught above, differs from claims 9-11 insofar as it does not teach sugar esters.
Humbert et al. teaches oral care compositions (Abstract), including “[s]uitable surface active materials” such as “nonionics” (col. 3, lines 32-34). 
Humbert et al. teaches, “As nonionic surface active materials that can be used in the oral compositions according to the invention may be cited: . . . esters of fatty acids and sugars, e.g. sucrose palmitate” (col. 4, lines 1-12).  As a sugar, fructose ester, as per claim 11, would have been obvious.
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
Since the compositions of Fei et al. include “surface active agents” generally (p. 3, para. [0050]), it would have been obvious to add surface active agents recognized as 

3) Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fei et al., (US 2015/0328092, cited in IDS) as applied to claim 1, 3-5, 14, 16-19, 21, 25 above, and further in view of Uotani et al., (US 2007/0099827).
Fei et al., which is taught above, differs from claims 12-13 insofar as it does not teach a glycerol ester.
Uotani et al. teaches oral care compositions for treating xerostomia (Abstract), where “oral compositions in the form of liquid or paste include . . . surfactant” (p. 2, para. [0018]).  Surfactants include “polyglycerin fatty acid ester” (p. 2, para. [0021]), e.g. “Lauroyl decaglycerin ester” (glycerol ester; monolauric acid decaglycerin ester)(p. 4, Example 1, Toothpaste, para. [0059]).
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
Since the compositions of Fei et al. include “surface active agents” generally (p. 3, para. [0050]), it would have been obvious to add surface active agents recognized as suitable for use in oral care compositions, such as the surface active agents taught in Uotani et al., i.e. glycerol ester; monolauric acid decaglycerin ester.

Fei et al., which is taught above, differs from claim 20 and 22-23 insofar as it does not teach dipropylene glycol or sorbitol. 
Steltenkamp et al. teaches dentifrice formulations “having improved stability against discoloration” comprising a “dipropylene glycol” as a color stabilizer (Abstract).
The dipropylene glycol is listed as a suitable humectant, including “sorbitol” for use in the dental cream or toothpaste dentifrice formulation (col. 9, lines 10-13).
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
Since the compositions of Fei et al. include “humectants” generally (p. 1, para. [0015]), it would have been obvious to add humectants recognized as suitable for use in oral care compositions, such as the humectants taught in Steltenkamp et al., i.e. dipropylene glycol and sorbitol.

5) Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fei et al., (US 2015/0328092, cited in IDS) as applied to claim 1, 3-5, 14, 16-19, 21, 25 above, and further in view of Okuda et al., (US 4,200,626).
Fei et al., which is taught above, differs from claim 24 insofar as it does not teach ethyl lactate.
Okuda et al. teaches “dental compositions comprising, as an essential ingredient, water-soluble haloplatinate and a pharacetical carrier or diluent” (Abstract).
ethyl lactate mixture thereof or the like” (col. 2, lines 28-31).
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
Since the compositions of Fei et al. include carriers such as water, polyethylene glycol, propylene glycol, it would have been obvious to include other carries recognized as suitable for use in oral care compositions, such as the carries taught in Okuda et al., i.e. ethyl lactate.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612